Citation Nr: 1041606	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-31 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased disability rating for a 
postoperative right shoulder rotator cuff tear, to include an 
initial disability rating in excess of 20 percent, a disability 
rating in excess of 30 percent as of September 1, 2004, a 
disability rating in excess of 30 percent as of April 1, 2005, 
and a disability rating in excess of 40 percent as of October 19, 
2005.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from December 1967 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, 
granting service connection for a right shoulder disability and 
assigning a 20 percent disability rating.  This claim was 
previously remanded by the Board in June 2009 for additional 
evidentiary development.  

While the Veteran's appeal was pending before the Board, the RO 
issued a rating decision in October 2006, increasing the 
Veteran's disability rating to 30 percent from September 1, 2004 
through December 2, 2004 and from April 1, 2005 through October 
19, 2005, and increasing his disability rating to 40 percent as 
of October 19, 2005.  Since this grant did not constitute a full 
grant of the benefits sought on appeal, this claim is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

During the relevant time period, the RO granted a temporary total 
disability ratings for the right shoulder disability, from March 
10, 2004, to August 31, 2004, and from December 2, 2004, to March 
31, 2004, under the provisions of 38 C.F.R. § 4.30,

The Veteran requested and was afforded a Video hearing before the 
undersigned Veterans Law Judge at the RO in Atlanta, Georgia in 
April 2009.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held 
that a claim to TDIU benefits is not a free-standing claim that 
must be pled with specificity.  Rather, it is implicitly raised 
whenever a pro se Veteran, who presents cogent evidence of 
unemployability, seeks to obtain a higher disability rating.  The 
Board recognizes that this claim was denied by the RO in a 
February 2009 rating decision that has not yet been appealed to 
the Board.  However, since this claim is inherently part of the 
Veteran's claim for an increased disability rating, the Board 
will consider this issue as well.  Therefore, it has been added 
as an issue presently before the Board.  


FINDINGS OF FACT

1.  The Veteran's right upper extremity is the dominant 
extremity.  

2.  Prior to September 27, 2002, the Veteran's right shoulder 
disability was manifested by limitation of motion of the arm at 
shoulder level.  

3.  As of September 27, 2002, the Veteran's right shoulder 
disability was manifested by limitation of motion of the arm 
midway between the side and shoulder level; it was not manifested 
by ankylosis or limitation of motion of the arm to 25 degrees or 
less.  

4.  Prior to October 19, 2005, the Veteran's right shoulder 
disability was manifested by pain and limitation of motion of the 
arm to shoulder level and below; it was not manifested by 
ankylosis, limitation of motion of the arm to 25 degrees or less, 
or neurological impairment.  

5.  As of October 19, 2005, the Veteran's right shoulder 
disability has been manifested by pain and limitation of motion 
of the arm to approximately 25 degrees or less; it has not been 
manifested by ankylosis or total occupational impairment.  

6.  The Veteran is not totally unemployable as a result of his 
service-connected disabilities.  


	
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
disability rating in excess of 20 percent, for the service-
connected right shoulder disability, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 
4.45, 4.71a, Diagnostic Codes 5200-02 (2010).  

2.  The criteria for establishing entitlement to a disability 
rating of 30 percent, as of September 27, 2002, for the service-
connected right shoulder disability, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.45, 4.71a, 
Diagnostic Codes 5200-02 (2010).  

3.  The criteria for establishing entitlement to a disability 
rating in excess of 30 percent, prior to October 19, 2005, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5200-02 (2010).  

4.  The criteria for establishing entitlement to a disability 
rating in excess of 40 percent, as of October 19, 2005, to 
include on an extraschedular basis, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 
4.45, 4.71a, Diagnostic Codes 5200-02 (2010).  

5.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Letters provided to the Veteran in 
April 2005, March 2006, March 2008 and July 2009 provided the 
Veteran with the necessary notice.  Even though this notice was 
not provided to the Veteran until after the initial adjudication 
of the claim, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the record.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in October 
2005, April 2008 and November 2009, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private medical 
records and his Social Security Administration (SSA) records have 
also been incorporated into the claims file.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial 
compliance with its June 2009 remand directives.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the appellant for a medical examination and the 
appellant attended that examination.  The AMC later issued a 
rating decision and a Supplemental Statement of the Case (SSOC).  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Generally, the Veteran and his representative contend that the 
Veteran's service-connected right shoulder disability is, and has 
been, more disabling than evaluated during the relevant time 
period.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Under the laws administered by VA, disabilities of the shoulder 
and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 
through 5203 (2010).  For rating purposes, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes. 38 C.F.R. § 4.69 (2010).  Here, as the medical 
evidence shows that the Veteran is right-hand dominant, his right 
shoulder is his major shoulder for rating purposes.

Under Diagnostic Code 5201, the code the Veteran's disability is 
currently evaluated under a 20 percent evaluation contemplates 
limitation of motion of the major arm at the shoulder level.  A 
30 percent evaluation is warranted for shoulder motion to midway 
between the side and shoulder level.  A 40 percent evaluation 
requires motion limited to 25 degrees from the side.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss due 
to pain was a consideration, as well as weakness, which was an 
important consideration in limitation of motion.  38 C.F.R. § 
4.40 (2010).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal; (b) more movement 
than normal; (c) weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements 
smoothly; (f) pain on movement, swelling, deformity or atrophy of 
disuse; instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2010).  

Analysis

The Veteran contends that he is entitled to an increased 
disability rating for his service-connected left shoulder 
disability.  In the currently appealed December 2002 RO decision, 
the Veteran was granted service connection for a right shoulder 
disability.  A 20 percent disability rating was assigned under 
Diagnostic Code 5201, effective as of May 25, 2001.  The Veteran 
submitted timely notices of disagreement regarding this decision 
in December 2003 and January 2004.  A temporary total evaluation 
based on convalescence was assigned in August 2004, effective as 
of March 10, 2004.  Entitlement to a total evaluation was 
extended through September 1, 2004 in a November 2004 rating 
decision.  Another temporary total evaluation based on 
convalescence was assigned in a June 2005 rating decision from 
December 2, 2004 through April 1, 2005.  The 20 percent 
disability rating resumed as of April 1, 2005.  The Veteran 
appealed his claim to the Board in October 2006.  During the 
pendency of his appeal, the RO increased the Veteran's disability 
rating to 40 percent in an October 2006 rating decision, 
effective as of October 19, 2005.  The RO also increased the 
Veteran's disability rating to 30 percent as of September 1, 2004 
and as of April 1, 2005.  As such, the issues before the Board 
are entitlement to a disability rating in excess of 20 percent 
from May 25, 2001 through March 10, 2004, a disability rating in 
excess of 30 percent prior to October 19, 2005 for the periods in 
which the Veteran was not receiving a temporary total disability 
rating, and, entitlement to a disability rating in excess of 40 
percent as of October 19, 2005.  

May 25, 2001 through March 10, 2004

The Veteran contends that he is entitled to a disability rating 
in excess of 20 percent for his service-connected right shoulder 
disability for the period from May 25, 2001 through March 10, 
2004.  Having considered the evidence of record, the Board finds 
that the Veteran is entitled to a 30 percent disability rating 
for his service-connected right shoulder disability, as of 
September 27, 2002.  However, the preponderance of the evidence 
of record demonstrates that the Veteran's right shoulder 
disability was no more than 20 percent disabling prior to 
September 27, 2002.  

In May 2001, the Veteran was seen by VA with complaints of right 
shoulder pain.  It was noted that the Veteran was continuing to 
perform heavy lifting while at work.  A magnetic resonance image 
(MRI) of the right shoulder was provided in November 2001.  The 
Veteran was found to have marked hypertrophic spurring at the 
greater tuberosity.  The findings were consistent with an almost 
complete tear of the rotator cuff.  A subsequent treatment record 
from January 2002 noted that the Veteran was still working as a 
mechanic at this time.  The Veteran was again treated on an 
outpatient basis by VA in March 2002.  Right shoulder range of 
motion was noted to be nearly equal to the left shoulder.  In 
April 2002, right shoulder range of motion was flexion to 91 
degrees, abduction to 80 degrees, internal rotation to 31 degrees 
and external rotation to 40 degrees.  

The Veteran was afforded a VA examination of the right shoulder 
in September 2002.  The Veteran was noted to be right hand 
dominant at this time.  The Veteran reported having constant 
pain, stiffness, weakness and numbness in his right shoulder.  
Flexion of the right shoulder was to 60 degrees due to pain and 
abduction was to 50 degrees secondary to pain.  X-rays performed 
at this time were negative.  

Based on the above evidence, the Board finds that the Veteran is 
entitled to a disability rating of 30 percent from September 27, 
2002 until March 10, 2004.  Diagnostic Code 5201 provides that 
limitation of motion of the arm at the shoulder level is rated 20 
percent for the major shoulder and 20 percent for the minor 
shoulder; limitation of motion of the arm midway between the side 
and shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion of 
the arm to 25 degrees from the side is rated as 40 percent for 
the major shoulder and 30 percent for the minor shoulder.  38 
C.F.R. § 4.71a.  According to the Veteran's September 2002 VA 
examination, the Veteran was capable of flexion to 60 degrees and 
abduction to 50 degrees due to pain.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court discussed the applicability of 38 
C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 
C.F.R. § 4.40 listed several factors to consider in evaluating 
joints including inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss due to pain was a 
consideration, as well as weakness, which was an important 
consideration in limitation of motion.  38 C.F.R. § 4.40 (2010).  
Therefore, the evidence demonstrates that the Veteran is entitled 
to a 30 percent disability rating as of this time, since he was 
limited in motion of the arm midway between the side and shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, a 
higher disability rating of 40 percent is not warranted as there 
is no evidence of motion of the arm being limited to 25 degrees 
or less, even when considering the DeLuca criteria.  Id.  

The preponderance of the evidence demonstrates that the Veteran 
is not entitled to a disability rating in excess of 20 percent 
for his right shoulder disability, prior to September 27, 2002, 
however.  In March 2002, the Veteran's right shoulder range of 
motion was noted to be equal to his left shoulder.  In April 
2002, he was noted to have flexion of the right shoulder to 91 
degrees and abduction to 80 degrees.  As such, the Veteran was 
more or less limited in motion of the arm to the shoulder level.  
Plate 1 to 38 C.F.R. §4.71a demonstrates that arm motion to 
shoulder level is equivalent to 90 degrees.  There is no 
evidence, prior to September 27, 2002, of limitation of motion of 
the arm midway between the side and shoulder level.  See id.  As 
such, a higher disability rating is not warranted.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's right shoulder disability resulted in pain, limited 
motion and occupational impairment.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201.  Furthermore, there is no evidence of 
frequent hospitalization for this disability, and the record 
demonstrates that the Veteran continued to work until his surgery 
of March 2004.  Therefore, the rating criteria reasonably 
describe the Veteran's disability and referral for consideration 
of an extraschedular rating for this time period is, therefore, 
not warranted.  

Affording the Veteran the full benefit of the doubt, the Board 
finds that he is entitled to a 30 percent disability rating from 
September 27, 2002 to March 10, 2004.  See 38 U.S.C. § 5107(b).  
However, the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 20 percent 
prior to September 27, 2002.  As such, the provisions regarding 
reasonable doubt are not applicable.  The Veteran's claim is 
granted as of September 27, 2002.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (holding that consideration of the 
appropriateness of a "staged rating" is required).  

September 1, 2004 through December 2, 2004

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent for the period from September 1, 2004 
through December 2, 2004.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's symptomatology did not warrant a disability rating in 
excess of 30 percent at any time during this time period.  As 
such, the claim must be denied.  

The Veteran underwent surgery for a right rotator cuff tear in 
March 2004.  According to an August 2004 opinion from the 
Veteran's private physician, a July 2004 MRI revealed another 
tear of the rotator cuff.  The July 2004 MRI notes that despite a 
recent repair, the Veteran had experienced a recurrent teat of 
the right rotator cuff with a modest amount of supraspinatus 
atrophy associated with the tear.  The physician opined that the 
Veteran would either need additional surgery or job restrictions.  
It was noted that the Veteran's restrictions would be no work 
above shoulder level and decreased weight lifting restrictions of 
no more than 15 pounds.  As such, he could not perform his job of 
repairing small and large engines, generators, construction 
equipment, etc.  In November 2004, Jefferson Pilot Financial 
extended the Veteran's short-term disability benefits from 
September 15, 2004 through November 9, 2004.  

The record also contains a September 2004 private physician's 
report.  It was noted that the Veteran suffered from pain and 
decreased range of motion as a result of a torn rotator cuff.  
The Veteran could not perform work above the shoulder level and 
he could not lift over 15 pounds.  The physician concluded that 
the Veteran was unable to perform his regular job.  Another 
September 2004 private medical record from a private physician 
with the initials J.A.T. notes that the Veteran was capable of 
abduction of the right shoulder to around 90 or 100 degrees, and 
forward flexion of the right shoulder to 130 degrees.  A private 
treatment record from October 2004 notes that the Veteran had 
abduction of the right shoulder to 60 degrees and flexion to 75 
degrees.  The Veteran subsequently underwent another right 
shoulder operation on December 2, 2004.  

AS noted above, Diagnostic Code 5201 provides that limitation of 
motion of the arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder and 
30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

According to the September 2004 private physician's report, the 
Veteran could not perform work above the shoulder level, 
suggesting that he was capable of moving the arm to at least the 
shoulder level (or 90 degrees).  Also, Dr. T found that the 
Veteran had abduction to at least 90 degrees and forward flexion 
to 130 degrees in September 2004.  Finally, the Veteran was 
capable of abduction to 60 degrees in October 2004.  Therefore, a 
higher disability rating of 40 percent is not warranted, as there 
is no evidence to suggest that the Veteran's right arm was 
limited in motion to 25 degrees from the side.  Id.  

The Board has again considered whether referral for an 
extraschedular rating for this time period may be warranted.  See  
38 C.F.R. § 3.321(b).  However, the Veteran's right shoulder 
disability resulted in pain, limited motion and occupational 
impairment.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201.  
Furthermore, the August 2004 private physician only concluded 
that the Veteran could not perform work above the shoulder level 
or lift weights more than 15 pounds.  The September 2004 private 
physician concluded that the Veteran was unable to perform his 
regular job.  However, these findings do not suggest that the 
Veteran was unable to perform any gainful occupation at this 
time.  Rather, that he simply could not work in a field that 
required heavy lifting or work above his head.  Therefore, while 
the Veteran certainly experienced occupational impairment at this 
time, a 30 percent disability rating is meant to compensate a 
Veteran for occupational impairment.  The rating criteria 
reasonably describe the Veteran's disability and referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 30 percent for a right shoulder 
disability, from September 1, 2004 through December 2, 2004, must 
be denied.  

April 1, 2005 through October 19, 2005

The Veteran's claim also encompasses entitlement to a disability 
rating in excess of 30 percent for a right shoulder disability 
from April 1, 2005 through October 19, 2005.  The record contains 
private treatment records from HealthSouth.  According to April 
2005 and May 2005 records, the Veteran was having a decrease in 
his overall pain and tenderness.  Range of motion testing 
revealed flexion of the right shoulder to 155 degrees and 
abduction to 150 degrees during both examinations.  

According to a June 2005 magnetic resonance image (MRI), the 
anterior lip of the glenoid labrum appeared to be destroyed with 
some minimal linear signal in the superior aspect of the glenoid 
labrum that was poorly visualized on the images provided.  No 
additional abnormalities were identified at this time.  The 
examiner noted that the examination was extremely limited due to 
patient motion on almost all of the images.  The Veteran was 
diagnosed with what appeared to be tendonosis of the 
supraspinatus tendon with no definite evidence of a recurrent 
tear.  

A subsequent June 2005 private treatment record from Georgia Knee 
and Sports Medicine notes that the Veteran was seen for follow-up 
of his right rotator cuff repair.  It was noted that the previous 
MRI did not reveal evidence of a recurrent tear.  The examiner 
indicated that anything done to the Veteran's arm appeared to 
result in pain.  The examiner was not sure if the Veteran was 
truly in this much pain or if he did not want to go back to work.  
It was noted that the Veteran's pain was beyond the scope of his 
injury and that he did not have any signs of a reflex sympathetic 
dystrophy.  The examiner felt that the Veteran's main problem was 
that he had some scar tissue in his shoulder.  

In July 2005, the Veteran was seen with complaints of right 
shoulder pain.  The Veteran reported persistent right shoulder 
pain that was dull and moderate to severe associated with 
activities and partially relieved by rest.  Examination revealed 
flexion to 105 degrees, abduction to 80 degrees, internal 
rotation to 45 degrees and external rotation to 30 degrees.  A 
positive impingement sign was noted, but neurovascular status was 
intact.  The Veteran was diagnosed with a persistent rotator cuff 
tear status post-repair.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 30 
percent from April 1, 2005 through October 19, 2005.  As already 
noted, Diagnostic Code 5201 provides that limitation of motion of 
the arm midway between the side and shoulder level is rated as 
30 percent for the major shoulder and 20 percent for the minor 
shoulder; limitation of motion of the arm to 25 degrees from the 
side is rated as 40 percent for the major shoulder and 30 percent 
for the minor shoulder.  38 C.F.R. § 4.71a.  

According to April 2005 and May 2005 records, the Veteran had 
flexion of the right shoulder to 155 degrees and abduction to 150 
degrees.  This demonstrates that the Veteran had motion of the 
arm past 25 degrees.  Examination in July 2005 also revealed 
flexion to 105 degrees and abduction to 80 degrees, again 
demonstrating that the Veteran was capable of moving his arm in 
excess of 25 degrees.  There is also no evidence of functional 
loss due to pain or weakness that would result in impairment 
equivalent to motion of the arm limited to 25 degrees.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to a disability rating in excess of 
30 percent from April 1, 2005 through October 19, 2005.  

The Board has also considered whether the Veteran may be entitled 
to a total disability rating based on individual unemployability 
(TDIU).  The Veteran has indicated that he cannot work due to his 
service-connected right shoulder disability.  Such allegations 
are sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  A claim to TDIU benefits is not a 
free-standing claim that must be pled with specificity; it is 
implicitly raised when a Veteran presents cogent evidence of 
unemployability and seeks to obtain a higher disability rating.  
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In September 2007, the Social Security Administration (SSA) 
concluded that the Veteran was under a disability, as defined in 
the Social Security Act, since December 2, 2004.  The SSA 
concluded that the Veteran had severe impairment of the residual 
effects of torn rotator cuffs bilaterally.  In making this 
decision, the SSA took into consideration the Veteran's age, 
education, work experience, and residual functional capacity.  
However, this record does not demonstrate that the Veteran was 
unemployable solely as a result of his service-connected right 
shoulder disability at this time.  The SSA took into 
consideration bilateral rotator cuff tears, while the Veteran is 
only service-connected for a right shoulder rotator cuff tear.  
Furthermore, the SSA took the Veteran's age into consideration 
when making this determination.  In determining whether the 
Veteran is entitled to TDIU, neither nonservice-connected 
disabilities nor advancing age may be considered.  38 C.F.R. § 
4.19.  Therefore, there is no evidence of unemployability due 
solely to the Veteran's service-connected right shoulder 
disability at this time.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 30 percent for a right shoulder 
disability from April 1, 2005 through October 19, 2005 must be 
denied.

As of October 19, 2005

The Veteran contends that he is entitled to a disability rating 
in excess of 40 percent for his service-connected right shoulder 
disability as of October 19, 2005.  Specifically, the Veteran 
contends that this disability has rendered him unemployable.  
However, as outlined below, the preponderance of the evidence 
demonstrates that the Veteran is not unemployable as a result of 
his right shoulder disability, and that he is not entitled to a 
disability rating in excess of 40 percent.  

The Veteran was afforded a VA examination in October 2005.  The 
examiner noted that the Veteran had not suffered any time lost 
from work as a result of this injury.  Rather, this injury 
effected the Veteran's occupation by creating difficulty with 
lifting and carrying objects greater than 10 pounds, as well as 
problems with pushing and pulling.  

Private treatment records from the University Orthopaedic Clinic 
demonstrate that the Veteran received treatment for his right 
shoulder in May 2006.  The Veteran was seen with complaints of 
right shoulder pain, decreased range of motion, and lateral arm 
pain and weakness.  The Veteran reported that his pain had gotten 
progressively worse since his last surgery of December 2004.  

The record also contains a private MRI from February 2007.  
According to the report, the Veteran basically had a frozen 
shoulder with degeneration and erosion apparent on examination.  
Active range of motion was found to be forward flexion to 45 
degrees, abduction to 30 degrees, and internal and external 
rotation to 30 degrees.  The examiner concluded that while the 
Veteran's right upper extremity could not be used for any 
significant employment, he could perform adequately in any job 
where the use of his left upper extremity was required.  

As already noted, the SSA concluded that the Veteran was under a 
disability, as defined in the Social Security Act, since December 
2, 2004 in a November 2007 decision.  The SSA concluded that the 
Veteran had severe impairment of the residual effects of torn 
rotator cuffs bilaterally.  In making this decision, the SSA took 
into consideration the Veteran's age, education, work experience, 
and residual functional capacity.  

The Veteran was afforded an additional VA examination in April 
2008.  The examiner concluded that the right upper extremity had 
normal sensory and motor function.  The examiner noted that the 
Veteran's daily activities were impacted in that he could not 
perform heavy lifting.  

The record also contains a record from the Veteran's life 
insurance company dated March 2009.  According to the record, the 
Veteran's subjective symptoms were severe bilateral shoulder pain 
with decreased motor strength on the right side.  It was noted 
that the Veteran was frequently unable to lift or carry greater 
than 0 to 5 pounds.  He was also noted to be unable to perform 
repetitive motions with both hands and unable to perform fine 
motor skills.  It was concluded that the Veteran was permanently 
disabled.  

Another VA examination was performed in November 2009.  The 
examiner noted that the Veteran worked until September 2004 when 
he became disabled as a result of his right shoulder.  
Examination revealed flexion to 30 degrees, abduction to 30 
degrees, and internal and external rotation to 30 degrees.  There 
was no evidence of ankylosis and the Veteran had no additional 
loss of motion due to the pain with repeated movements.  A 
neurological examination revealed full power in all muscle groups 
with no loss of sensation.  His right upper extremity was noted 
to be weaker due to pain, however.  X-rays revealed a normal 
glenohumeral joint, a normal acromioclavicular joint, and a bone 
anchor in the humeral head.  The examiner diagnosed the Veteran 
with a right rotator cuff tear that resulted in severe pain in 
the shoulder.  The examiner noted that the Veteran's severe pain 
seemed to be preventing him from carrying out a job.  The 
examiner described the Veteran's disability as severe.  

The Veteran's claim was referred to the Director of the 
Compensation and Pension Service for an opinion regarding 
extraschedular consideration.  In June 2010, the Director 
concluded that the Veteran's right shoulder disability did not 
present such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  As such, the 
Director concluded that the Veteran was not entitled to an extra-
schedular evaluation under 38 C.F.R. § 3.321(b).  The Director 
further concluded that the Veteran was not entitled to a total 
rating based on unemployability due to service-connected 
disability on an extraschedular basis under 38 C.F.R. § 4.16(b).  

The Veteran has been afforded a 40 percent disability rating 
under Diagnostic Code 5201 as of October 19, 2005.  This is the 
highest disability rating available under this Diagnostic Code.  
A 50 percent disability rating is warranted when there is 
evidence of ankylosis of the major shoulder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  However, the evidence of record has 
consistently demonstrated that the Veteran does not suffer from 
ankylosis, and as such, Diagnostic Code 5200 is not applicable.  
A higher disability rating on a schedular basis is, therefore, 
not warranted.  

The Veteran contends that he is entitled to TDIU benefits because 
he is unemployable as a result of his service-connected right 
shoulder disability.  Where the schedular rating is less than 
total, a total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Since October 19, 
2005, the Veteran has been service-connected for a right shoulder 
rotator cuff tear (rated as 40 percent disabling), an anterior 
cruciate ligament tear of the left knee (rated as 10 percent 
disabling), a surgical scar of the right shoulder (rated as 10 
percent disabling), the residuals of a laceration to the forehead 
(rated as 0 percent disabling) and a scar of the left knee (rated 
as 0 percent disabling).  The Veteran's combined disability 
rating is 50 percent.  As such, the Veteran does not meet the 
percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular 
basis may be considered by the Director of the Compensation and 
Pension Service, when a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, even though percentage requirements are not met, 
with consideration given to the Veteran's background including 
his employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  In determining whether the Veteran is entitled to a 
TDIU rating, neither nonservice-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.  

The Board recognizes that a number of treatment records suggest 
that the Veteran has occupational impairment or occupational 
unsuitability as a result of his right shoulder rotator cuff 
tear.  However, the medical evidence of record does not 
demonstrate that the Veteran is unable to obtain or maintain a 
gainful occupation solely as a result of his service-connected 
disabilities.  While the Veteran was found to be unemployable in 
a private medical report from March 2009, this opinion was based 
in part on the Veteran's decreased motor strength and a left 
upper extremity disability.  The November 2009 VA examiner 
concluded that the Veteran had full power in all muscle groups in 
the right upper extremity, even though his movements were weaker 
due to pain.  Furthermore, the Veteran is not service-connected 
for a disability of the left upper extremity.  The Veteran did 
indicate that severe pain was preventing him from working during 
his November 2009 VA examination.  However, upon review of the 
Veteran's claims file, the Director of the Compensation and 
Pension Service concluded in June 2010 that the Veteran was not 
entitled to a total rating based on unemployability due to 
service-connected disability on an extraschedular basis under 38 
C.F.R. § 4.16(b).  Finally, while the SSA has concluded that the 
Veteran is disabled under their regulations, the SSA took into 
consideration the Veteran's advancing age and nonservice-
connected disabilities when reaching this conclusion.  Therefore, 
the preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to TDIU benefits, on an extraschedular 
basis, as a result of his service-connected right shoulder 
disability.  

The Veteran also contends that he is entitled to a disability 
rating in excess of 50 percent for his right shoulder disability 
on an extraschedular basis.  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).  However, as outlined above, the evidence of record 
does not demonstrate that the Veteran's right shoulder disability 
has resulted in an exceptional disability picture to make a 
schedular evaluation inadequate.  The evidence continues to 
demonstrate that the Veteran suffers from limited motion, 
significant pain and occupational impairment as a result of his 
service-connected right shoulder disability.  However, these 
symptoms have already been compensated for, in that the Veteran 
has been granted the highest disability rating available under38 
C.F.R. § 4.71a, Diagnostic Code 5201.  Furthermore, the Director 
of the Compensation and Pension Service concluded that an 
extraschedular evaluation was not warranted in this case.  As 
such, a higher disability rating based on extraschedular 
consideration is not warranted.  

As a final matter, the Board has considered the testimony offered 
by the Veteran in support of his claim.  During his April 2009 
hearing, the Veteran testified to suffering from extremely 
limited motion, numbness and weakness.  However, the objective 
medical evidence obtained during the November 2009 VA examination 
demonstrated that the Veteran still had flexion and abduction of 
the right arm to at least 30 degrees and that there was no loss 
of sensation.  Therefore, this testimony does not demonstrate 
entitlement to a schedular disability rating in excess of 
40 percent, or, entitlement to a separate disability rating for 
neurological manifestations.  

The Veteran also indicated in a letter received by VA in February 
2010 that he felt he was unemployable as a result of his right 
shoulder disability.  In support of his assertion, the Veteran 
cited a number of pieces of evidence in the record.  One such 
piece of evidence was the March 2009 disability finding from his 
life insurance company.  However, as already noted, this record 
does not demonstrate entitlement to TDIU because, among other 
reasons, it considered a nonservice-connected left upper 
extremity disability as well.  

Since the preponderance of the evidence is against the claims, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 40 percent for a right shoulder 
disability on an extraschedular basis, as of October 19, 2005, 
and his claim of entitlement to TDIU benefits, must be denied.




ORDER

Entitlement to a disability rating of 30 percent for a 
postoperative right shoulder rotator cuff tear from September 27, 
2002 to March 10, 2004 is granted.  

Entitlement to a disability rating in excess of 20 percent for a 
postoperative right shoulder rotator cuff tear, prior to 
September 27, 2002, is denied.  

Entitlement to a disability rating in excess of 40 percent for a 
postoperative right shoulder rotator cuff tear, at any time since 
10 19, 2005, and to include on an extraschedular basis, is 
denied.  

Entitlement to TDIU benefits is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


